DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed November 12, 2021.  Claims 1-8 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: In paragraphs 13, 22, 35, 50 and 51 the equation L < ln(.8)/α is unclear. The ln(.8) is approximately equal to -.223, then L < -.223/ α. It is unclear how the thickness L can be a negative number or less than a negative value. The equation appears to come from exp^(-L* α) > .8, as seen in paragraph 22. There seems to be missing a negative sign in the equation L < ln(.8)/ α.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 8, the limitation “the light receiving elements” lacks antecedent basis. Claims 1 and 7, in which claim 8 is dependent, describe a light receiving element not a plurality of light receiving elements. It is unclear if there is a light receiving element or a plurality of light receiving elements. For examining purposes claim 8 will be read as the light receiving element includes an array of light receiving elements in a one or two dimensional array. Please clarify and correct.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140239301) in view of Lorenzo et al. (Germanium on Silicon for Near-Infrared Light Sensing, Volume 1, Number 2, August 2009, IEEE Photonics Journal).
Re claim 1: Huang teaches a light-receiving element (fig. 1) comprising a substrate (102) having thereon an amplification layer (110/108/106/120) containing silicon (see fig. 1, paragraph 44), and an absorption layer (122/112) containing germanium laminated in this order (see fig. 1, paragraph 44), wherein the amplification layer (110/108/106/120) has an n-doped n-Si layer (106) and a p-doped p-Si layer (110) on the substrate in this order (see fig. 1); the absorption layer (122/112) contains a p-doped p-Ge layer (122), but does not specifically teach a thickness L of the absorption layer is not less than 3 um, which is a thickness that absorbs 80% or more of light in a wavelength range of 1400 to 1550. Lorenzo teaches a thickness L of an absorption layer (Ge) is not less than 3 um (see fig. 2, absorption efficiency for wavelengths 1400 nm to 1550 nm need to be at least 3 micrometers to 6 micrometers thick in order to ensure 80 percent absorption efficiency), which is a thickness that absorbs 80% or more of light in a wavelength range of 1400 to 1550 (see fig. 2, absorption efficiency for wavelengths 1400 nm to 1550 nm need to be at least 3 micrometers to 6 micrometers thick in order to ensure 80 percent absorption efficiency). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the thicknesses noted in Lorenzo for the absorption layer of Huang in order to ensure a high absorption rate for photons within the wavelength range of 1400 nm to 1550 nm providing for more efficient light capture within that specific wavelength range. 
Re claim 2: Huang as modified by Lorenzo teaches the light-receiving clement, wherein the absorption layer (Huang, 122/112) contains an i-Ge layer (Huang, 112) which is an intrinsic region, and the i-Ge layer (Huang, 112) and the p-Ge layer (Huang, 122) are laminated on the amplification layer (Huang, 110/108/106/120) in this order (Huang, see fig. 1, paragraph 44).
Re claim 5: Huang as modified by Lorenzo teaches the light-receiving element, wherein the amplification layer (Huang, 110/108/106/120) has an i-Si layer (Huang, 108) which is an intrinsic region between the n-Si layer (Huang, 106) and the p-Si layer (Huang, 110) (Huang, see fig. 1).
Re claim 6: Huang as modified by Lorenzo teaches the light-receiving element, wherein the absorption layer (Huang, 122/112, Ge) has a thickness L of 7 um or less (Lorenzo, see fig. 2, absorption efficiency for wavelengths 1400 nm to 1550 nm need to be at least 3 micrometers to 6 micrometers thick in order to ensure 80 percent absorption efficiency).
Re claim 7: Huang as modified by Lorenzo teaches a near infrared light detector equipped with the light receiving element in claim 1 (Huang, paragraph 31, 800nm to 1600nm is within the near infrared wavelength range, Lorenzo, abstract).

8.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140239301) as modified by Lorenzo et al. (Germanium on Silicon for Near-Infrared Light Sensing, Volume 1, Number 2, August 2009, IEEE Photonics Journal) as applied to claims 1 and 2 above, and further in view of Wang et al. (US 20160126381).
Re claim 3: Huang as modified by Lorenzo teaches the light-receiving clement, wherein the absorption layer (Huang, 122/112) contains an i-Ge layer (Huang, 112) which is an intrinsic region, and the i-Ge layer (Huang, 112) and the p-Ge layer (Huang, 122) are laminated on the amplification layer (Huang, 110/108/106/120) in this order (Huang, see fig. 1, paragraph 44), but does not specifically teach wherein the absorption layer contains a second p-Ge layer between the i-Ge layer and the amplification layer. Wang teaches an absorption layer (1114, 1112, 1110) contains an i-Ge layer (1112) which is an intrinsic region, and the i-Ge layer (1112) and a p-Ge layer (1114) are laminated on the amplification layer (1108, 1106, 1104) in this order (see fig. 11a), wherein the absorption layer (1114, 1112, 1110) contains a second p-Ge layer (1110) between the i-Ge layer (1112) and the amplification layer (1108, 1106, 1104) (fig. 11a). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a second p-Ge layer between the amplification layer and the i-Ge layer of Huang as modified by Lorenzo in order to have a buffer layer in order to allow lattice mismatch between the Ge and Silicon layers providing for a reduction in the effects of strain energy between different layers reducing deforming and defects in the layers. 
Re claim 4: Huang as modified by Lorenzo teaches herein the absorption layer contains a highly p-doped p+-Ge layer (Huang, 122, fig. 1), but does not specifically teach wherein the absorption layer contains a highly p-doped p+-Ge layer compared with the p-Ge layer; and the p+-Ge layer is laminated on the p-Ge layer. Wang teaches wherein an absorption layer (1114, 1112, 1110) contains a highly p-doped p+-Ge layer (1114) compared with a p-Ge layer (1112); and the p+-Ge layer (1114) is laminated on the p-Ge layer (1112) (see fig. 11a). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a desired doping structure for a lower Ge layer of Huang as modified by Lorenzo similar to Wang in order to absorb light efficiently providing for higher quality light detection in a desired wavelength range. 

9.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140239301) as modified by Lorenzo et al. (Germanium on Silicon for Near-Infrared Light Sensing, Volume 1, Number 2, August 2009, IEEE Photonics Journal) as applied to claim 7 above, and further in view of Sarid et al. (US 20080017883).
Re claim 8: Huang as modified by Lorenzo teaches a near infrared light detector equipped with the light receiving element in claim 1 (Huang, paragraph 31, 800nm to 1600nm is within the near infrared wavelength range, Lorenzo, abstract), but does not specifically teach wherein the light-receiving elements are arranged in a one-dimensional or two-dimensional array. Sarid teaches light-receiving elements (101) are arranged in a one-dimensional or two-dimensional array (paragraphs 10 and 11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light receiving element of Huang as modified by Lorenzo include an array of light receiving elements similar to Sarid in order to capture infrared images in the near infrared range providing for a more versatile design. 
Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878